Citation Nr: 0834408	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-31 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD), L4-L5, L5-S1, with herniated nucleus pulposus 
(HNP) and radiculopathy.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision in which 
the RO denied service connection for DDD, L4-L5, L5-S1, with 
HNP and radiculopathy.  The veteran filed a notice of 
disagreement (NOD) in May 2005, and the RO issued a statement 
of the case (SOC) in July 2005.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2005.  

A September 2007 supplemental SOC (SSOC) reflects the  RO's 
continued the denial of the claim on appeal.

The Board notes that, on his substantive appeal, the veteran 
indicated that he desired a Board Hearing at the RO.  A June 
2008 RO letter  notified him that the requested hearing had 
been scheduled for a date in August 2008, but t The veteran 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned from the 
United States Postal Service as undeliverable, and the 
veteran has not explained his failure to appear or requested 
that the hearing be rescheduled, the hearing request is 
deemed withdrawn.  See 38 C.F.R. § 20.704(2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Although the veteran was seen for low back complaints in 
service, no low back disability was shown until the veteran 
suffered a low back injury several years after service, and 
the only medical opinion to address the etiology of current 
low back disability weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for DDD, L4-L5, L5-S1, 
with HNP and radiculopathy are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a November 2004 pre-rating letter, the RO 
provided notice to the veteran regarding the information and 
evidence needed to substantiate his claim for service 
connection for a low back condition.  This letter also 
informed the veteran of what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The November 2004 further requested 
that the veteran submit any additional information or 
evidence in his possession that pertains to his claim, and 
the claims file reflects that the veteran has submitted 
evidence in support of his claim.  The February 2005 RO 
rating decision reflects the initial adjudication of the 
claim after issuance of the notice letter.  Hence, the 
November 2004 letter-which meets all four of Pelegrini's 
content of notice requirements-also meets the VCAA's timing 
of notice requirement.

While the veteran was not provided notice pertinent to VA's 
assignment of disability ratings and effective dates, on 
these facts, the omission of such notice is not shown to 
prejudice the veteran.  As the Board'  herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent objective 
evidence associated with the claims file includes service 
treatment records (STRs) and service personnel records, VA 
medical records, private medical records, workman's 
compensation records, and the report of a February 2005 VA 
spine examination and opinion have been associated with the 
claims file.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and  by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007). Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d).

STRs reflects that, in June 1988, the veteran complained of 
pain of the lower extremities and lower portion of the back 
proximal to the lumbar area for one day.  He stated that he 
did a lot of lifting at work.  He was assessed with 
mechanical low back pain.  He was seen later that same month 
with continued complaints of low back pain for twelve days.  
He denied radiating pain, numbness or weakness in the legs, 
and bowel or bladder problems.  The assessment was muscle 
sprain, right lumbar.  He was to undergo physical therapy.  
Also, it was noted that for one week, the veteran was not to 
run, march, jump, or participate in sports; the second week, 
he was to participate at this own pace.  At the end of June 
1988, the veteran was evaluated on follow-up, at which time 
he stated that he was 60 percent improved. The examiner 
assessed mechanical low back pain, discharged the veteran 
from physical therapy, and noted that the veteran was to 
follow-up as needed.  The veteran was last seen for 
complaints of lower back pain in July 1988, as noted in a 
corresponding STR.  The assessment was  low back pain.  
Subsequent STRs are negative for complaints, findings, or 
assessments of any low back problems.  The veteran declined a 
separation medical examination in April 1989.  Thereafter, an 
August 1990 Army Reserve physical examination report reflects 
that the veteran's spine was evaluated as clinically normal 
and a contemporaneous self-report of medical history reflects 
that the veteran denied recurrent back pain.

Post-service medical records show that, in September 1996, 
the veteran was treated at Health Plus Urgent Care for 
complaints of low back pain resulting from an accident at his 
place of employment the day before where he got his sleeve 
caught on an object at work and he twisted his right arm 
around.  He was diagnosed with sprained back.  

In October 1996, the veteran completed a Workers Compensation 
Report of Injury for West Virginia in which he indicated that 
during the course of his employment, while attempting to jump 
down from a machine, his shirt sleeve got caught on a rail, 
which jerked his torso, and twisted him around, resulting in 
his current back pain.    
The medical personnel who completed the report, indicated 
that the claimant did not have a chronic or prior injury or 
disease which was aggravated by this injury and which may 
delay recovery from this injury.  

An October 1996 radiology report revealed normal lumbar 
studies.  An October 1996 Med Plus record reflects that the 
veteran was diagnosed with thoracic sprain/strain and lumbar 
sprain/strain, work related, date of onset was September 
1996.  

An August 1997 MRI showed minimal disc protrusion at L3-4.  
Disc protrusion versus herniation L4-5 and the prominent L5, 
S1 disc herniation more towards the right side were also 
noted.   

A September 1997 private neurological report reflects that 
the veteran complained of aching, throbbing, and occasional 
stabbing pain of the low back area that radiated down the 
back of the right leg, which he described as burning, pins 
and needles all the way to the ankle of the right foot as 
well as coldness of both feet, since September 1996, when he 
hurt his back at work.  

In May 1998, the veteran underwent lumbar laminectomy for 
herniated disc.  An October 1998 private neurological record 
notes an impression of residuals of herniated vertebral disc 
and laminectomy.  Additional private neurological records 
dated from November 1998 to July 2002 reflecting ongoing 
evaluation and treatment for complaints of chronic low back 
pain with medical impressions of post-laminectomy syndrome 
and intractable pain dating back to the veteran's 1997 
industrial accident.

The report of a February 2005 VA spine examination  reflects 
the veteran's contention that the onset of his back pain was 
in 1988 when he went to pick up a tool box and he jerked on 
it, then went to the ground.  The veteran stated that he has 
had recurrent low back pain from that point forward.  He 
denied leg radiation initially from the injury.  The veteran 
stated that in 1996, while at work, his right shoulder was 
caught in "automation" and it twisted him around and he was 
thrown to the ground, "and exploded the L5S1."  Following 
this 1996 event, he required surgery.  The VA examiner noted 
that the veteran's medical records and claims file were 
available and reviewed.  The examiner noted that the veteran 
was first hospitalized in 1996 following the industrial 
accident, and he only received medical therapy at that time.  
The examiner noted the veteran's report that he had a history 
of trauma in 1988, in that the veteran had low back pain with 
bending over to pick up a tool box.  He received conservative 
medical therapy at that time only.  The examiner also noted 
the veteran's report of trauma, post-service in 1996, during 
his employment, when he was thrown to the ground on contact 
with a machine, which exploded his L5S1.  The VA examiner 
performed a thorough spine examination, providing range of 
motion findings in degrees, the veteran's complaints of pain 
on motion, as well as neurological findings.  

The diagnosis was DDD, post laminectomy L5S1, two times, post 
laminectomy L4L5, radiculopathy of the right lower extremity.  
The VA examiner opined that the findings of DDD and HNP with 
radiculopathy are not related to the service injury of 1988.  
The VA examiner furthered that the initial low back strain 
injury in service was treated appropriately with conservative 
medical therapy and the veteran had total resolution of his 
low back complaint.  There were no radicular history or 
complaints with the initial injury.  He continued that the 
industrial injury of 1996 initiated the cascade of pain and 
physical findings commensurate with the IVDS changes.  He 
concluded that he found no historical data in the record to 
indicate the 1988 service injury in his present back pain and 
disability complaints.  

After carefully considering the pertinent evidence, to 
include the veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

Although the veteran was treated for low back complaints in 
service, no low back disability in service or shortly 
thereafter.  As indicated above, a July 1988 STR reflects the 
veteran's last complaint of low back pain, with subsequent 
STRs negative for additional complaints, findings, 
manifestations, or diagnosis pertaining to the veteran's low 
back.  In addition, the veteran's August 1990 Army Reserve 
physical examination shows that the veteran's spine was 
evaluated as clinically normal.  Significantly, moreover, the 
veteran denied recurrent back pain on a contemporaneous self-
report of medical history.  

Moreover, the earliest evidence of any back disability (then 
assessed as back strain) was in September 1996, following a 
work injury, more than 5 years after the veteran's discharge 
from service.  Subsequently, an August 1997 MRI provides the 
first medical evidence of DDD, the veteran's current low back 
disability.  The Board notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

Further,  the only medical opinion to address the etiology of 
current back disability weighs against the claim.  As 
indicated above, the February 2005 examiner indicated that, 
while the veteran was treated in service for an injury to his 
back, it was appropriately treated and resolved in service, 
and concluded that the 1996 back injury the veteran sustained 
during his post-service employment, initiated the cascade of 
pain and physical findings commensurate with the veteran 
current chronic low back disability, to include the IVDS 
changes.  The February 2005 VA examiner also opined that 
there were no findings indicating that any of the veteran's 
current symptoms were related to his 1988 in-service back 
injury.  

The Board finds that the February 2005 examiner's opinion 
constitutes probative evidence on the medical nexus 
question-based as it was on review of the veteran's 
documented medical history and assertions.  See Prejean v. 
West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993).  Significantly, neither the 
veteran nor his representative has presented or identified 
any contrary medical opinion that would, in fact, support the 
claim for service connection.  The Board also points out that 
VA adjudicators are not free to ignore or disregard the 
medical conclusions of a VA physician, and are not permitted 
to substitute their own judgment on a medical matter.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. 
Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the veteran indicating 
that his current low back disability is related to service.  
The Board notes that a layperson is competent to report on 
matters observed or within his or her personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However,  
the matter of etiology (or medical relationship) upon which 
this case turns is a matter within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-138 (1994).  As a layperson not shown to have appropriate 
medical training and expertise to competently render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, his lay assertions in this 
regard have no probative value.

Under these circumstances, the Board finds that the claim for 
service connection for DDD, L4-L5, L5-S1, with HNP and 
radiculopathy, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinki, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for DDD, L4-L5, L5-S1, with HNP and 
radiculopathy, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


